El Juez Asociado Señor Aldeey,
emitió la opinión del tribunal.
La apelante Porto Rico Railway, Light & Power Co. hizo en diciembre de 1919 una instalación eléctrica en una *527casa de maderas que el apelado tenía en el pueblo de Fa-jardo' y le suministraba corriente eléctrica para su alum-brado. Dos años después la casa fué destruida por un in-cendio ocurrido a media noche y habiéndose establecido este pleito en reclamación de los daños y perjuicios ocasionados por el incendio al dueño de la casa, fue condenada la ape-lante a satisfacerle la cantidad de $3,000 como indemnización y la compañía estableció esta apelación.
La demanda se fundó en que la instalación eléctrica fué hecha por los empleados de la demandada de una manera tan negligente y descuidada que constituía un peligro, que era ignorado por el demandante: que los alambres que dis-currían junto a la casa y que eran propiedad de la deman-dada estaban completamente desprovistos de cubierta pro-tectora: que al notar el demandante las deficiencias de la instalación avisó a la compañía para que hiciera las repara-ciones oportunas pero la corporación demandada lejos de remediar el mal dejó pasar el tiempo hasta que la instala-ción eléctrica ocasionó el incendio: y que el fuego y destruc-ción de la casa se debió única y exclusivamente a la negli-gencia y descuido de la demandada al hacer la instalación aludida y al permitir que sus alambres en la instalación y por los alrededores de la casa estuviesen mal conectados y en mal estado de conservación, lo que sabía la demandada, y al no remediar el mal corrigiendo los defectos de la insta-lación, la que se veía desde la calle y podía ser inspeccionada por el empleado que la demandada tenía en Fajardo.
Los motivos alegados por el apelante para que revoque-mos la sentencia son que la corte inferior cometió los si-guientes errores: l9, al declarar que el incendio fué ocasio-nado por defectos en la instalación eléctrica porque no hubo prueba de que fuese ocasionado por corriente eléctrica; 29, al declarar que el incendio fué debido a la fuerza de co-rriente eléctrica que incendió los alambres de la instalación, porque no hubo alegaciones en la demanda de que el incen-dio se debió a una fuerza de corriente excesiva y que cual-*528quier prueba que liubo para sostener tal declaración de la corte fué admitida erróneamente contra la oposición 'y ex-cepciones de la parte demandada,- y 39, que la sentencia ape-lada está en contra del claro peso y preponderancia de la prueba.
.Para resolver el primer motivo del recurso tendremos que examinar la evidencia para decidir si bubo o nó prueba de que el incendio fué ocasionado por corriente eléctrica, haciendo constar antes que la toma de la corriente se bizo de los alambres de la compañía en un poste cercano a la casa, partiendo de allí los alambres a una esquina del bal-cón de la casa, penetrando en ella, instalándose varias bom-billas y saliendo por la esquina trasera a un árbol de mango donde se puso otra bombilla.
La siguiente evidencia del demandante fué admitida sin la objeción de la demandada: Manuel Rosa declaró que vi-vía cerca de la casa quemada: que uno o dos días antes del incendio vió salir chispas donde estaba la bombilla en el árbol de mango, del sitio donde rozaba el alambre con las hojas del árbol y se lo comunicó al dueño de la casa: y que la noche del fuego éste salía por debajo del zinc que cubría el techo de la casa. El demandante declaró que vivía con su familia en la casa que se quemó: que cuando fué hecha la instalación observó que había alambres que tenían rotas algunas partes de la corteza, como roídas por ratón, y dijo al empleado que si ofrecían seguridad: que dos o tres no-ches antes del incendio quiso encender la bombilla de su ha-bitación pero no dió luz ni tampoco la que estaba en el ár-bol, que utilizaba por las madrugadas para el ordeñado de las vacas: que a la mañana siguiente fué a la oficina de la demandada y comunicó lo ocurrido y fué enviado a la casa un empleado de la demandada nombrado Andrés, quien quitó los tapones de la instalación por estar fundidos y sin poner otros nuevos conectó los alambres directamente para que tuviera luz y ofreció volver más tarde, lo que no hizo: que esa noche notó en las bombillas una luz terrible, que se iba *529y volvía y se fundieron varias bombillas; que al otro día. volvió a la oficina de la compañía e bizo saber lo que pasaba,, habiéndosele contestado que las bombillas serían de mala calidad y compró otras que puso y que también se fundieron: que la luz de esa noche era muy fuerte, muy brillante, y que después de estar durmiendo fué despertado por su esposa por el incendio y en seguida vió los alambres de la corriente muy rojos y la madera encendida. Doña Clementina Gon-zález, esposa del demandante, testificó: que estando en la cama la noche del incendio sintió como a media noche un ruido muy fuerte y raro y como continuara se levantó y quiso hacer luz pero no encendió la bombilla de la habitación sino como un relámpago en el techo producido por una chispa eléctrica: que fué a la sala y tampoco hubo luz: que de allí fué al pasillo y vió que los alambres estaban muy rojos: que en seguida fué a avisar a su esposo pero ya es-taba encendida la parte de arriba: que el fuego empezó por el plafón de la casa y que esa noche antes del incendio, notó que la luz estaba muy fuerte, muy brillante y se fundieron las bombillas.
No nos parece que el solo hecho declarado de que cuando los alambres fueron puestos parecía que su cubierta estaba roída como por ratones sea suficiente para llegar a la conclti-sión de que la instalación fué hecha negligentemente y que ofrecía peligro teniendo en cuenta también que durante dos años nada ocurrió en esa instalación, pero si esas declaracio-nes son creídas hay que llegar a la conclusión de que se ha probado que fué la corriente eléctrica la que causó el incendio, sin que el hecho de que estuvieran rojos los' otros alambres más próximos a la entrada de la corriente en Iq casa sea suficiente para destruir tal conclusión, ni tampoco que el demandante no presentara evidencia pericial para demostrar la conexión que pudiera existir entre el fuego y el fenómeno que fué visto, ni que el enrojecimiento de los alambres se debiera a fuego en otra parte de la casa, pues contra todas esas alegaciones existiría el hecho de que los alambres esta-*530ban rojos, que el fuego comenzó en seguida por el plafón de la casa, y que los tapones o cajas de seguridad que con-tienen fusibles para impedir el paso de corriente excesiva ■habían sido quitados y que los alambres habían sido conec-tados directamente, por lo que no se puede sostener que no hubo prueba de que la corriente eléctrica fuera la causa del incendio, pues ni siquiera hay que acudir para esa conclu-sión a lá doctrina res ipsa loquitur, pues no hay que dedu-cir del hecho del incendio que éste fué debido a negligencia de la demandada porque se probaron actos concretos y afir-mativos de negligencia.
En vista de lo expuesto y estando sostenida la sentencia por la conclusión anterior, creemos que no es necesario con-siderar el segundo motivo del recurso porque aún teniendo razón el apelante en que no debió admitirse evidencia res-pecto a corriente excesiva por no haber sido ella alegada en la demanda como causa del incendio y porque se trataba de obtener esa evidencia en repreguntas a un testigo del de-mandado que no había sido interrogado sobre ese extremo, aun así tal conclusión puede deducirse de los hechos decla-rados por los testigos del demandante .cuyas declaraciones hemos extractado, pues si fueron quitados los tapones o ca-jas de seguridad y si habiendo sido conectados los alambres directamente se pusieron rojos y por la madera contigua a éstos comenzó el incendio, bien podemos concluir que con dichas declaraciones se probó que una corriente excesiva fué causa del incendio.
Al considerar el tercer motivo del recurso debemos ha-cer constar que la evidencia en este caso es fuertemente con-tradictoria, pues los testigos del demandado negaron que el demandante unos dos días antes del fuego hubiera estado en la oficina de la compañía a decir que las bombillas se fun-dían: Andrés Figueroa, indicado por el demandante como el empleado que había quitado los tapones, negó este hecho y también que hubiera conectado directamente los alambres: manifestó que la instalación estaba bien hecha, extremo que *531fue confirmado por otro testigo: con la declaración del jefe de la policía se quiso demostrar que en el momento del in-cendio el demandante le manifestó que la corriente eléctrica no era la causa del fuego porque su instalación estaba bien beeha y que creía que había empezado por la letrina, donde había un canasto de ropa usada, pero que al día siguiente por la mañana el demandante yarió porque le dijo que iba a reclamar a la compañía porque la instalación eléctrica era la causa del fuego, manifestación que en su primera parte fué oída por otro testigo, empleado de la compañía que averiguaba la causa del incendio: y porque un ingeniero electricista de la compañía declaró que los alambres nunca se enrojecen y que si alguien dijera que los había visto ro-jos le diría que estaba equivocado.
A pesar de estas declaraciones no creemos que con la evidencia del demandado la corte inferior tuviera que lle-gar necesariamente a una sentencia contraria a la que dictó y que no debió resolver el conflicto de la evidencia en la forma que lo hizo.

La sentencia apelada debe ser confirmada.

El Juez Asociado Señor Wolf, disintió.